Citation Nr: 0802493	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for depression, claimed 
as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied both of the veteran's claims.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
the hearing is of record.  The veteran submitted additional 
evidence directly to the Board at the time of his hearing, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's low back disorder is etiologically related 
to active service.  

2.  The veteran has been diagnosed with recurrent major 
depressive disorder, which is proximately due to or the 
result of a low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  The criteria for service connection for depression as 
secondary to service-connected low back disorder have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for a low back disorder and for depression, which 
represents a complete grant of the benefits sought on appeal.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, 
there is no need to discuss whether VA has complied with its 
duties to notify and assist found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52, 744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

The veteran contends that he has a low back disorder as a 
result of active service.  He reports falling between 60 to 
70 feet onto a large rock surface while rock climbing, but 
indicates that he did not complain of back pain at the time 
of this injury due to other, more serious injuries.  The 
veteran also indicates that he injured his back several times 
after this original incident and always attributed his back 
problems to those other incidents.  See December 2004 VA Form 
21-526; May 2005 statement in support of claim; April 2006 VA 
Form 9; May 2007 transcript.  

The veteran's service medical records contain several 
references to problems with his low back between June 1976 
and September 1976.  See health records.  The veteran was 
seen at the health clinic in Ft. Myer, Virginia, in October 
1977 with pain in his right upper extremity, right leg and 
posterior lower ribs.  This note refers to a fall and also 
indicates that records of hospitalization were not available.  
The veteran was seen again at the Ft. Myer clinic in 
September 1978 with complaint of middle to low back pain.  At 
the time of his discharge from service, he reported recurrent 
back pain and broken bones and the examining physician noted 
that the veteran had fractured his ribs in 1977 and that he 
had had recurrent lower back pain for two days per month.  
Clinical evaluation of the veteran's spine, however, was 
normal.  See August 1978 reports of medical history and 
examination.  

The post-service medical evidence of record reveals that the 
veteran has received treatment for his low back from various 
private practitioners.  He reportedly injured his back in 
1984 while pushing a box, at which time he was diagnosed with 
a disc herniation.  The veteran reported the re-onset of 
excruciatingly severe lower back pain with radiating pain 
after lifting the hood of a car in November 1985 and re-
injured his back in August 1987 while changing a tire.  A 
lumbosacral CT scan in August 1987 showed left-sided disc 
herniation, L5-S1, with nerve root compression and posterior 
nerve root displacement.  See September 1987 record from 
Brigham Orthopedic Associates.  

The veteran underwent a VA compensation and pension (C&P) 
spine examination in June 2005, at which time his claims 
folder was reviewed.  He reported injuring his lower back 
after a 70 to 80 foot fall while rock climbing in 1977.  The 
veteran indicated that he had landed on his back and lost 
consciousness, after which he was taken to a civilian 
hospital.  He reported that nothing was found wrong with his 
back at that time, though he did have a collapsed lung and 
broken ribs.  The veteran also related several other 
instances of treatment for his back while in service.  He 
indicated that he believed his current severe back pain, 
which began in 2004, was related to the 1977 rock climbing 
incident.  The veteran was diagnosed with degenerative disc 
disease (DDD) of the lumbosacral spine.  The examiner 
reported that it was less likely than not that the veteran's 
current condition is the result of his in-service back 
strain.  

A May 2007 letter from a physician's assistant, C.M. Biller, 
reported that the veteran had been a patient since 2002, had 
a history of back surgery in 1987, and had a current 
diagnosis of severe DDD of the spine.  The physician's 
assistant indicated that the veteran had reported the 1977 
rock climbing injury and had also reported that three years 
after that incident, he started having significant back pain 
which continued to progress to the present.  The physician's 
assistant asserted that it was possible that the rock 
climbing accident in 1977 may have been a triggering factor 
in his DDD, which has progressed to total disability.  

The Board sought a specialist's opinion regarding whether it 
was at least as likely as not that the veteran's current back 
disorder had its onset during active service or was related 
to any in-service disease or injury, including the 1977 fall.  
See October 2007 opinion request.  The requested opinion was 
obtained in November 1977.  Dr. M. Hassan indicated that the 
claims folder established a diagnosis of back sprain between 
June and August 1976 and re-injury from a rock climbing 
accident in 1977, with resultant collapsed lung and broken 
ribs.  Dr. Hassan indicated that it is not uncommon that 
during an accident, fracture injury, breathing problems or 
bleeding get more attention than a non-visible injury like 
complaints of back pain, which follow afterward.  Dr. Hassan 
further reported that the veteran re-injured his back on 
several occasions after service and finally underwent surgery 
in 1987.  After careful and thorough review of the veteran's 
claims folder, Dr. Hassan reported that the veteran's current 
condition is at least as likely as not the result of, or 
caused by, recurrent back injury sustained during active duty 
in 1976 (during a period of physical training), the fall in 
1977, and other incidents.  

Based on the opinion provided by Dr. Hassan, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that service connection is warranted for a low back disorder.  
38 C.F.R. §§ 3.102, 3.303 (2007).  

The veteran also contends that he has depression as a result 
of constant back pain.  He indicates that he first started 
experiencing depression after service as a result of the 
severe problems he was having with his back.  See May 2007 
hearing transcript.  The Board notes that the June 2005 
rating decision that is the subject of this appeal denied the 
claim for entitlement to service connection for depression on 
both a direct and secondary basis.  During his hearing, 
however, the veteran specifically limited this claim for 
service connection on a secondary basis, which is separate 
and distinct from a direct service connection claim.  See 
Harder v. Brown, 5 Vet. App. 183 (1993).  As such, the Board 
will only adjudicate the claim on a secondary basis.  

An October 1987 pain management evaluation was conducted by 
Portsmouth Regional Hospital in relation to chronic low back 
and radiating pain.  The evaluation revealed that the veteran 
noted a marked decrease in socialization due to pain and 
problems with going to sporting events, though he continued 
to make contact with his family and was then living with a 
female friend.  The examiner assessed the veteran with 
adjustment disorder with anxiety secondary to pain.  

A December 2004 letter from Dr. L. Rothschild reports that he 
had been treating the veteran in weekly psychotherapy since 
June 2004 with modest improvements, though the veteran 
continued to be symptomatic.  In pertinent part, the veteran 
presented with complaints of chronic pain due to back 
injuries.  The veteran was diagnosed with recurrent major 
depressive disorder.  Dr. Rothschild indicated that the most 
recent episode occurred due to break-through back pain, as 
the veteran had reported diminished mood due to pain for 80 
percent of each day and diminished interest in activities due 
to pain, fatigue and diminished concentration, both since 
March 2004.  Dr. Rothschild also indicated that these 
symptoms, in conjunction with childhood trauma and resulting 
mild chronic depression, serve to account for his current 
major depressive episode.  

The Board acknowledges that Dr. Rothschild found the 
veteran's symptoms of recurrent major depressive disorder 
were in part due to trauma he endured during his childhood.  
Given the October 1987 assessment of adjustment disorder with 
anxiety secondary to pain, however, as well as Dr. 
Rothschild's statement that the most recent episode of 
recurrent major depressive disorder occurred due to back 
pain, the Board resolves reasonable doubt in the veteran's 
favor by finding that depression is proximately due to or the 
result of his now service-connected low back disorder.  
38 C.F.R. §§ 3.303, 3.310 (2007).


ORDER

Service connection for a low back disorder is granted.  

Service connection for depression, as secondary to service-
connected low back disorder, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


